UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): January 11, 2008 (January 7, 2008) THERAGENICS CORPORATION® (Exact name of registrant as specified in charter) Delaware 000-15443 58-1528626 (State of incorporation) (Commission File Number) (IRS Employer Identification No.) 5203 Bristol Industrial Way Buford, Georgia 30518 (Address of principal executive offices / Zip Code) (770) 271-0233 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act. o Soliciting material pursuant to Rule 14a-12 under the Exchange Act. o Pre-commencement communications pursuant to Rule 14d—2(b) under the Exchange Act. o Pre-commencement communications pursuant to Rule 13e—4(c) under the Exchange Act. Item 5.02
